Orders, Supreme Court, Bronx County (Bertram Katz, J.), entered October 20, 2000, which, in actions to foreclose tax liens assigned to plaintiff Trust by the City of New York, upon plaintiffs motions to discontinue the actions as moot, inter alia, dismissed defendants’ counterclaims, unanimously affirmed, without costs.
Defendants’ counterclaims challenge the amounts of the tax liens and seek accountings of the underlying assessments. Shortly after commencement of the actions, defendants paid the tax liens while advising plaintiff that the payments were without prejudice to their claims. Plaintiff then moved to discontinue the actions “on the ground that the claims herein are moot.” We reject defendants’ argument that the dismissal of their counterclaims upon the granting of plaintiffs motions to discontinue was error. Any challenges defendants may have had to the City’s tax assessments should have been brought in timely CPLR article 78 proceedings; here, article 78 relief was time-barred long before the instant actions were commenced. Defendants’ counterclaims are therefore without merit and were properly dismissed (cf. Triway Realty Corp. v City of New York, 218 AD2d 592, 594 [1995]), even in the absence of mo*158tions specifically seeking their dismissal (cf. Kole v Kaufman, 42 AD2d 733 [1973], lv denied 33 NY2d 518 [1973]). We have considered defendants’ other arguments and find them unavailing. Concur — Tom, J.P., Saxe, Ellerin, Lerner and Gonzalez, JJ.